      4:21-cv-00299-TMC          Date Filed 08/10/21      Entry Number 31         Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

Jonathan Vargas Torres,           )
                                  )
                    Petitioner,   )                   Civil Action No. 4:21-cv-00299-TMC
                                  )
vs.                               )                                  ORDER
                                  )
Warden Stevie Knight,             )
                                  )
                    Respondent.   )
                                  )
 _________________________________)

       Petitioner Jonathan Vargas Torres (“Petitioner”), a federal prisoner proceeding pro se, filed

a Petition for Writ of Habeas Corpus on January 28, 2021. (ECF No. 1). In accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c), D.S.C., this matter was referred to a

magistrate judge for pretrial handling. On June 3, 2021, Respondent filed a Motion to Dismiss or,

in the alternative, for Summary Judgment. (ECF No. 22). Petitioner filed a response in opposition

to the motion on July 20, 2021. (ECF No. 27).

       Now before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending the court grant summary judgment for Respondent and dismiss Petitioner’s

petition. (ECF No. 28). The Report further advised Petitioner of his right to file specific objections

to the magistrate judge’s findings and recommendations therein. (ECF No. 28-1). The Report was

mailed to Petitioner at the address his provided to the court on July 21, 2021, (ECF No. 29), and

has not been returned. Thus, Petitioner is deemed to have received the report. Nevertheless, to

date, Petitioner has filed no objections to the Report, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985)



                                                  1
      4:21-cv-00299-TMC          Date Filed 08/10/21      Entry Number 31         Page 2 of 3




(quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)). In the absence of objections, this court

is not required to provide an explanation for adopting the Report. Greenspan v. Brothers Prop.

Corp., 103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200

(4th Cir. 1983)). Rather, “in the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 Advisory Committee’s

note). Furthermore, failure to file specific written objections to the Report results in a party’s

waiver of the right to appeal the district court’s judgment based upon that recommendation. See

Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017).

       Therefore, having thoroughly reviewed the Report and the record under the appropriate

standards and, finding no clear error, the court adopts the Report in its entirety (ECF No. 28), and

incorporates it herein. Accordingly, Respondent’s Motion for Summary Judgment (ECF No. 22)

is GRANTED and Petitioner’s Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED.

       A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find both that his constitutional claims are debatable and that any

dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant

matter, the court finds that the petitioner failed to make a “substantial showing of the denial of a

constitutional right.” Accordingly, the court declines to issue a certificate of appealability.




                                                  2
     4:21-cv-00299-TMC     Date Filed 08/10/21   Entry Number 31       Page 3 of 3




      IT IS SO ORDERED.

                                             s/Timothy M. Cain
                                             United States District Judge
Anderson, South Carolina
August 10, 2021




                                         3
